Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 8, 9, 11 – 13, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benson et al (US 2014/0190629).
With regards to claim 1, Benson teaches a method for regulating a temperature of a compaction roller in a composite manufacturing system (Abstract) comprising:
Sensing the temperature of the compaction roller (paragraph 27)
Determining whether the temperature of the compaction roller is below a threshold temperature (paragraph 27)
Cooling the compaction roller until the temperature of the compaction roller is below the threshold temperature (paragraph 27)
With regards to claim 2, the teachings of Benson are presented above. Additionally Benson teaches that the cooling comprises supplying cooled air through the compaction roller until the temperature of the compaction roller is below the threshold temperature (paragraph 29).
With regards to claim 5, the teachings of Benson are presented above. Additionally Benson teaches that the method further comprises controlling a flow of at least one of cooled air or cooled liquid through the compaction roller to provide predictive cooling for the compaction roller (paragraphs 25, 27 and 29).
With regards to claim 6, the teachings of Benson are presented above. Additionally Benson teaches that flow of cooled air is controlled through a number of channels in the compaction roller (Figure 4B item 451).
With regards to claim 8, Benson teaches a method for forming a composite structure for an aircraft (Abstract, paragraphs 1 and 22) comprising:
Positioning composite material (Figure 4A item 406) relative to a substrate (Figure 4A item 404)
Heating the composite material (Figure 3 items 306 and 308, paragraph 26)
Applying pressure to the composite material and the substrate using a compaction roller (Figure 3 item 310, paragraph 26)
Sensing the temperature of the compaction roller (paragraph 27)
Determining whether the temperature of the compaction roller is below a threshold temperature (paragraph 27)
Cooling the compaction roller until the temperature of the compaction roller is below the threshold temperature (paragraph 27)
With regards to claim 9, the teachings of Benson are presented above. Additionally Benson teaches that the cooling comprises supplying at least one of cooled air or cooled liquid to the compaction roller until the temperature of the compaction roller is below the threshold temperature (paragraph 29).
With regards to claim 11, the teachings of Benson are presented above. Additionally Benson teaches that flow of at least one of cooled air or cooled liquid is controlled through a number of channels in the compaction roller (Figure 4B item 451).
With regards to claim 12, Benson teaches a method for regulating a temperature of a compaction roller in a composite manufacturing system (Abstract) comprising:
Sensing the temperature of the compaction roller (paragraph 27)
Determining whether the temperature of the compaction roller is below a threshold temperature (paragraph 27)
Cooling the compaction roller until the temperature of the compaction roller is below the threshold temperature (paragraph 27)
Controlling a flow of at least one of cooled air or cooled liquid through the compaction roller to provide predictive cooling for the compaction roller (paragraphs 25, 27 and 29)
With regards to claim 13, the teachings of Benson are presented above. Additionally Benson teaches that the cooling comprises supplying cooled air through the compaction roller until the temperature of the compaction roller is below the threshold temperature (paragraph 29).
With regards to claim 16, the teachings of Benson are presented above. Additionally Benson teaches that the cooling comprises supplying cooled liquid through the compaction roller until the temperature of the compaction roller is below the threshold temperature (paragraph 29).
With regards to claim 17, the teachings of Benson are presented above. Additionally Benson teaches that flow of cooled air is controlled through a number of channels in the compaction roller (Figure 4B item 451).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3, 4, 7, 10, 14, 15 and 18 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benson et al (US 2014/0190629) in view of Weimer et al (US Patent 9,080,024).
With regards to claims 3, 10 and 14, the teachings of Benson are presented above. Benson states that the cooling assembly can be a passive system or an active system where the cooling assembly comprises a second cooling member that can be positioned proximate the compaction member but not within the compaction member (paragraph 25). Benson fails to explicitly disclose that the second cooling member is a chilled roller.
Weimer discloses a heat control system for an adaptive consolidation roller for the production of consolidated layers made of fiber reinforced polymers (Abstract), in the same field of endeavor as Benson, where Weimer discloses that the cooling system comprises a chilled roller (Figure 2 item 10) and that cooling the compaction roller comprises supplying at least one of cooled air or cooled liquid to a chilled roller in conductive contact with the compaction roller until the temperature of the compaction roller is below the threshold (column 4 lines 30 – 39).
It would have been obvious to one of ordinary skills before the effective filing date of the claimed invention to supply at least one of cooled air or cooled liquid to a chilled roller in conductive contact with the compaction roller until the temperature of the compaction roller is below the threshold temperature, as suggested by Weimer, in Benson’s method. The rationale being that, as stated by Weimer, it realize a constant nip-point temperature at the surface of the adaptive consolidation roller to prevent warp and intrinsic stresses in the final consolidated layers (column 4 lines 32 – 35).
With regards to claims 4 and 15, the teachings of Benson and Weimer are presented above. Additionally Benson states that the cooling assembly can be a passive system or an active system where the cooling assembly comprises a second cooling member that can be positioned proximate the compaction member but not within the compaction member (Benson: paragraph 25) and that cooled air is supplied to the compaction roller (Benson: paragraph 29). Meanwhile Weimer discloses that the cooling system comprises a chilled roller (Figure 2 item 10) and that cooling the compaction roller comprises supplying at least one of cooled air or cooled liquid to a chilled roller in conductive contact with the compaction roller until the temperature of the compaction roller is below the threshold (column 4 lines 30 – 39).
With regards to claims 7 and 18, the teachings of Benson and Weimer are presented above. While Weimer discloses that a fluid like gas is used to control the temperature of the chilled roller (Weimer: column 4 lines 36 – 39), Weimer fails to explicitly disclose how the fluid is transported through the roller. Meanwhile Benson illustrates that the temperature of the compaction roller is controlled by controlling the flow of cooled air through a number of channels in the roller (Benson: Figure 4B item 451).
One of ordinary skills in the art would be motivated by the art of Benson to have the fluids used to control the temperature of the chilled roller in Weimer to be controlled by flowing through channels in the chilled roller. The rationale being that it allows to maintain the chilled roller in a cool state similar to the compaction roller in Benson (paragraph 27).
With regards to claims 19 and 20, the teachings of Benson and Weimer are presented above. Benson discloses that the method comprises sensing the temperature of the compaction roller using a number of temperature sensors (Benson: paragraph 27). While Weimer does not explicitly state that the temperature of the chilled roller is sensed just like the compaction roller in Benson, one of ordinary skills in the art would appreciate that, since Weimer states that the purpose of the chilled roller is to realize a constant nip-point temperature at the surface of the adaptive consolidation roller (Weimer: column 4 lines 32 – 35), it would require positioning temperature sensors in order to ensure that the temperature of the chilled roller reaches a nip-point temperature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746